Citation Nr: 0906720	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture to the right navicular (wrist) (also 
referred to herein simply as a "right wrist disability.") 


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Esq. 


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 until February 
1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In January 2004 the veteran filed a 
claim for an increased rating concerning his service-
connected residual fracture right navicular (wrist) 
disability.  During the pendency this appeal, an April 2008 
rating decision increased the rating to 10 percent, effective 
January 3, 2004, the date of the veteran's claim for an 
increased rating.  The veteran has not withdrawn his claim 
and is presumed to be seeking the maximum benefit allowed by 
law and regulation and this appeal follows.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board notes that a letter from the veteran was added to 
the file in December 2008. The question then arises whether 
this letter constitutes and additional "pertinent evidence" 
that would require the accompaniment by a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  In the 
Board's judgment, this letter does not appear to be pertinent 
evidence. First, the veteran's letter simply identifies 
evidence that may be obtained from his attorney; but it 
appears that all such evidence is already of record.  Second, 
to the extent such records are not already of record, the 
letter indicates that such evidence is being indentified to 
substantiate the veteran's claim for service connection for 
carpal tunnel syndrome, an issue that has not been 
adjudicated by the RO and is not, therefore, before the Board 
on appeal.  

In any case, a review of this December 2008 letter reveals 
that it was received by the RO more than 90 days after the 
veteran submitted the July 2008 Certification of Appeal (Form 
8).  See 38 C.F.R. § 20.1304(a).  If the veteran demonstrates 
good cause for a submission for than 90 days after 
certification of the Appeal to the Board, the Board may 
consider the evidence.  38 C.F.R. § 20.1304(b)(1)(i).  Here, 
the veteran has not demonstrated good cause for the late 
submission of evidence.  Therefore, assuming without 
conceding that the veteran's December 2008 letter is 
pertinent evidence to the veteran's appeal, it need not be 
considered in this decision.

As was alluded to above, it appears that the veteran may be 
seeking service connection for carpal tunnel syndrome.  As 
such claim has not been adjudicated by the RO, it is hereby 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected right wrist disability is not 
shown to be productive of ankylosis.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the veteran's right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40, 4.59, 
4.71a, Diagnostic Code 5215. (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March 2004 and September 2007 that 
fully addressed all notice elements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  As to the Dingess requirements, in 
the letters dated March 2006, September 2007 and May 2008, 
the veteran was notified of how VA determines disability 
ratings and effective dates. 

During the pendency of the appeal, however, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

Here a letter dated May 2008 notified the veteran of the need 
to demonstrate the effect the worsening has on employment and 
daily life and provided the veteran with the applicable 
schedular criteria but not prior to the initial adjudication 
of the claim as required by Vazquez- Flores.  Although this 
notice was issued after the May 2004 and April 2008 rating 
decisions, the Board notes that the matter was readjudicated 
and a Supplemental Statement of the Case was issued in June 
2008.  

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
correspondence to the RO.  Specifically, in the March 2005 
Notice of Disagreement and accompanying statement, the 
veteran explained the current evaluation and desire for an 
increased rating for his right wrist claim and stated his 
condition had worsened.  The veteran demonstrated actual 
knowledge as required under Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). The Board thus finds that the veteran 
was provided adequate notice in accordance with 38 U.S.C.A. 
§§ 5103, 5103A with regard to his claim for service 
connection.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the VA outpatient treatment 
records (OTRs).  The veteran submitted lay statements in 
support of his claim.  Additionally, the Board notes the 
veteran was afforded VA examinations in April 2004 and 
February 2008.

As was discussed in detail in the introduction, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The RO initially granted service connection for this 
disability in a March 1976 rating decision.  At that time, a 
50 percent rating was assigned to the veteran under 38 C.F.R. 
§ 4.71a Diagnostic Code (DC) 5299-5214, and an effective date 
of February 28, 1976.  The RO has rated the disability by 
analogy under DC 5214 since the initial service connection 
claim.  Subsequently, in September 1976, the RO assigned a 
noncompensable rating to the veteran under 38 C.F.R. § 4.71a 
DC 5299-5214, and an effective date of March 1, 1977.  This 
appeal arises from a May 2004 rating decision, which 
continued the noncompensable evaluation.  During the course 
of the appeal in April 2008, the RO increased the veteran's 
evaluation to 10 percent for his service-connected residuals 
of a fracture right navicular disability under 38 C.F.R. 
§ 4.71a DC 5299-5214, effective date of January 3, 2004, the 
date of the claim for an increased rating.  The veteran 
continues to contend the current rating evaluation does not 
accurately reflect the severity of his disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate DC's identify the various 
disabilities. Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2008); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

In a recent decision the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Here, as detailed below, the evidence contains no 
factual findings that warrant a staged rating.  

The assignment of a particular DC is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a DC by VA must be 
specifically explained. Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups. The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the DC 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the DC provisions predicated on limitation of motion. 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2008). Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  When 
the requirements for a compensable rating of a DC are not 
shown, a noncompensable disability rating is assigned. 38 
C.F.R. § 4.31 (2008).

Normal wrist motion, under Plate I of 38 C.F.R. § 4.71, 
includes 70 degrees of wrist dorsiflexion (extension) and 80 
degrees of wrist palmar flexion, as well as 45 degrees of 
wrist ulnar deviation and 20 degrees of radial deviation.

In regards to limitation of function, under DC 5215 for 
limitation of wrist motion, a 10 percent evaluation is 
assigned for both major and minor extremity when dorsiflexion 
is less than 15 degrees or when palmer flexion is limited to 
inline with the forearm.  38 C.F.R. §  4.71(a) DC 5215.  The 
10 percent evaluation is the maximum schedular evaluation 
under DC 5215.  Higher evaluations could be assigned under DC 
5214 with the presence of either favorable or unfavorable 
ankylosis, but as will be explained below, ankylosis of the 
veteran's right wrist is not present.

Turning to the relevant evidence of record, in the May 2004 
rating decision the veterans' residuals fracture right 
navicular disability had been rated as noncompensable, by 
analogy, pursuant to DC 5299-5214.  

The Board notes that the medical evidence of record supports 
a rating pursuant to DC 5215, limitation of motion, rather 
than the ankylosis contemplated by DC 5214.  The present 
claim is more appropriately governed by 38 C.F.R. §  4.71(a), 
DC 5215.  Limitation of wrist motion provides for a 10 
percent disability where dorsiflexion is less than 15 degrees 
or where palmar flexion is limited in line with forearm. 
38 C.F.R. § 4.71(a) DC 5215.  A greater disability rating for 
limitation of motion of the right wrist is not available 
absent evidence of ankylosis.  38 C.F.R. § 4.71(a) DC 5214. 

The veteran's dominant hand is his right hand.  VA OTRs in 
August 2003 indicated the plan for a right wrist splint and 
an x-ray for the veteran's service-connected right wrist 
disability.  The November 2003 OTR noted the veteran's 
history of  his right wrist disability.  The March 2004 OTRs 
noted pain in the right wrist and hand and a referral for a 
wrist brace and x-rays due to pain in the right wrist.   The 
veteran did not follow up with the x-ray or prosthetics.  
There was no edema or cellulitis noted.    

The April 2004 VA examination noted the veteran had a velcro 
splint on his right forearm which he was able to remove 
himself.  The examination of the right wrist  revealed no 
deformities, swelling, edema or increase in heat.  The 
veteran had a well-healed longitudinal scar over the distal 
end of the palmar surface of the right hand which was the 
result of a 1980 surgery, which according to the veteran was 
due to some swelling of the right hand.  The veteran's range 
of motion was as follows: flexion 60 degrees, extension 70 
degrees, radial deviation 35 degrees, ulnar deviation 35 
degrees, pronation 85 degrees, and supination 85 degrees.  
There was no decrease in the range of motion and the wrist 
was not affected by repetitive motion. There was no evidence 
of weakness, fatigue or lack of endurance with repetitive 
motions.  The veteran was tender to palpation of the mid 
portion of the right wrist, not over the navicular region on 
the radial side of the wrist or over the snuff box.  There 
were good pulses and sensation was preserved throughout the 
entire right hand and wrist with no crepitus.  Further, the 
examiner reviewed x-rays of March 2004 and reported a 
negative examination of the right wrist with no evidence of 
abnormalities and well preserved joint spaces.  There were no 
findings reported for degenerative arthritis.  

In a March 2004 statement the veteran complained that his 
right wrist disability affected his employment for the past 
several years.  In a February 2005 statement the veteran 
contended that his right wrist had been giving him problems 
for years. The March 2005 OTRs and Notice of Disagreement 
contained statements about pain, swelling and tingling in the 
hand with the plan to wear a splint at night. The March 2005 
OTRs also revealed a diagnosis for carpal tunnel syndrome.
 
In a December 2007 OTR, the radiologist noted the veteran's 
old fracture was not identified but may have been a navicular 
fracture and a minimal degenerative narrowing at the joint 
between the navicular bone and trapezium.  There was minimal 
hypertrophic degenerative change at the joint between the 
trapezium and the fifth metacarpal bone.  In addition, a 7 mm 
triangular ossification adjacent to the base of the fifth 
metacarpal bone was noted that may have represented an old 
ununited fracture or an unusual accessory ossicle.  The 
carpal bone appeared normal and abnormal relationships and 
the distal ends of the radius and the ulna also appeared 
normal.  The examiner's impression was that an old ununited 
avulsion fracture base of the fifth metacarpal bone and 
minimal degenerative changes.

The most recent VA examination, dated February 2008, noted 
that veteran has had ongoing problems with the right wrist, 
worsening over time.  The veteran complained of pain to the 
right wrist which worsened at night and that the veteran's 
right wrist disability was aggravating his carpal tunnel 
symptoms.  Upon examination the veteran's range of motion was 
as follows: palmar flexion 30 degrees active and 50 degrees 
passive, dorsiflexion was 25 degrees active and 30 degrees 
passive, radial deviation 20 degrees and ulnar deviation 30 
degrees.  There was no additional loss of motion on 
repetitive use and all range of motion was painful.  There 
was no inflammatory arthritis or joint ankylosis.  The 
veteran was shown to have tenderness, painful movement and 
guarding movement of the right wrist.  

The examiner reported that the veteran's old fracture was not 
identified but may have been a navicular fracture.  There was 
minimal degenerative narrowing at the joint between the 
navicular bone and trapezium.  There was minimal hypertrophic 
degenerative change at the joint between the trapezium and 
the fifth metacarpal bone.  In addition, a 7 mm triangular 
ossification adjacent to the base of the fifth metacarpal 
bone which may have represented an old ununited fracture but 
could have represented an unusual accessory ossicle.  The 
carpal bone appeared normal and abnormal relationships and 
the distal ends of the radius and the ulna also appeared 
normal.  The examiner's impression was that an old ununited 
avulsion fracture base of the fifth metacarpal bone and 
minimal degenerative changes.   The examiner diagnosed 
residuals fracture right navicular with minimal narrowing at 
the joint between the navicular bone and trapezium.  Median 
neuropathy, carpal tunnel syndrome, right wrist. 

A March 2008 addendum submitted by the February 2008 examiner 
stated that the interosseous muscle atrophy of the right hand 
with median nerve neuropathy, carpal tunnel syndrome, of the 
right wrist, is less likely as not caused by or due to the 
service-connected disability of residuals of fracture of 
right navicular shown in service.  The interosseous muscle 
atrophy of the right hand with median nerve neuropathy, 
carpal tunnel syndrome, of the right wrist, is less as not 
aggravated beyond normal progression as a result of the 
service-connected disability of residuals of fracture of 
right navicular.  The examiners rationale stated a navicular 
fracture does not impact the median nerve function and/or 
give rise to interosseous muscle atrophy.  There was no 
objective data to support a claim that the interosseous 
muscle atrophy of the right hand with median nerve 
neuropathy, carpal tunnel syndrome, of the right wrist, was 
caused by or aggravated by the service connected disability 
of fracture of right navicular.  

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that an 
assignment of more than a 10 percent disability rating for 
the veteran's service-connected right wrist disability is not 
warranted.  

In making this determination, the Board relies on the 
February 2008 VA examination report, which demonstrates that 
the veteran's right wrist disability has not increased 
significantly in severity since the prior April 2004 
examination.  The February 2008 VA examination report 
objectively revealed good range of motion accompanied by 
pain.  The examiner reported that there was no additional 
loss of motion on repetitive use, but all range of motion was 
painful.  There was no inflammatory arthritis or joint 
ankylosis noted.  The veteran was shown to have tenderness, 
painful movement and guarding movement of the right wrist.  

The evidence of record since the January 2004 claim revealed 
continuous pain of the right wrist and guarding.  There are 
also the veteran's statements that the he was in continuous 
pain and that his right wrist disability frequently has 
affected his work.  In view of the fact that the veteran 
presented himself for the February 2008 exam favoring and 
guarding the right wrist and the continuous statements of 
pain in the record since January 2004, the Board finds the 
veteran's assertions that he has limited use of his right 
wrist to be credible. 

In sum, the Board finds that the evidence of record does not 
warrant the assignment of a rating in excess of 10 percent 
rating from for the right wrist disability.  The Board has 
considered whether an even higher rating may be assigned.  
However, as detailed above, a 10 percent rating is the 
maximum under DC 5215.  In coming to this conclusion, the 
Board is cognizant that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss.  38 C.F.R. 
§§ 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, in view of the fact that the veteran's right wrist 
range of motion is not limited to the degree necessary for 
the minimum 10 percent rating, the Board finds that evidence 
of pain, weakened movement, and other DeLuca are encompassed 
in the 10 percent rating assigned by the RO in the April 2008 
rating decision.

In addition, the Board further finds that a rating in excess 
of 10 percent is not warranted under any alternative 
provision.  38 C.F.R. § 4.71a, DCs 5213, 5214.  Although DC 
5213 provides for a rating in excess of 10 percent, 
application of this code is inappropriate it is not shown 
that there is impairment of loss of motion beyond last 
quarter of arc, or the hand not approaching full pronation.  
Likewise, under DC 5214, a higher evaluation of 30 percent 
for ankylosis of the wrist favorable in 20 to 30 degrees 
dorsiflexion is not appropriate at this time as there is no 
diagnosis of ankylosis for the veteran's right wrist 
disability.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The Board also finds that there is no indication that the 
veteran's right wrist disability reflects so exceptional or 
so unusual a disability picture as to warrant the referral to 
the VA Director of the Compensation and Pension Service for 
assignment of a higher rating on an extra-schedular basis. It 
is not shown that the right wrist disability is productive of 
marked interference with employment or required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  While the veteran has indicated he is not 
currently working as a roofer, the February 2008 examiner 
noted that the veteran stopped working in March 2007 due to 
his back pain and diabetes.  The effects on daily activities 
was noted as moderate.  There is no evidence in the record to 
suggest that the cannot obtain employment because of his 
service-connected right wrist disability.  In the absence of 
these factors, the criteria for submission for assignment of 
an extra-schedular rating are not met.  Thus, the Board is 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1). See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture to the right navicular (wrist) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


